DENNIS, Justice,
dissenting in part and concurring in part.
I respectfully dissent in part and concur in part.
In my opinion the evidence does not constitutionally support a finding beyond a reasonable doubt that the offender was engaged in the perpetration or attempted perpetration of armed robbery at the time of the offense. Although the consequences of this court allowing to let stand an unconstitutional conviction of first degree murder may not be immediately foreseeable, they are certainly not academic. The defendant’s sentence should be affirmed, but the judgment of conviction should be amended to provide that the defendant is adjudged guilty of second degree murder.